PER CURIAM.
The appellant was convicted of second degree murder and possession of a firearm arising out the same criminal episode. She urges error in the sufficiency of the evidence, in the court’s reinstruction of the jury, and in the conviction for possession of a firearm (which was used in the homicide.) We find no error in the first two grounds. Hedges v. State, 172 So.2d 824 (Fla.1965); Garcia v. State, 535 So.2d 290 (Fla. 3d DCA 1988); Hyer v. State, 462 So.2d 488 (Fla. 2d DCA 1984); Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982).
As to the third, we agree that this conviction and sentence was inappropriate, Carawan v. State, 515 So.2d 161 (Fla.1987); Henderson v. State, 526 So.2d 743 (Fla. 3d DCA 1988), and by this opinion hereby vacate same, and strike the conviction and sentence for possession of a firearm.
Affirmed as modified.